4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 1 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 2 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 3 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 4 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 5 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 6 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 7 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 8 of 9
4:19-cv-02728-RBH   Date Filed 09/25/19   Entry Number 1-1   Page 9 of 9
